

ELECTRONIC ARTS INC.
2019 EQUITY INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE


[Box with Participant Information]


Electronic Arts Inc., a Delaware corporation (the “Company”), hereby grants on
the date hereof (the “Award Date”) to the individual named above (“Participant”)
Performance-Based Restricted Stock Units (“PRSUs”) issued under the Company’s
2019 Equity Incentive Plan, as may be amended from time to time (the “Plan”).
Each earned PRSU represents the right to receive a share of the Company's Common
Stock (“Share”) upon vesting and settlement of the PRSU. The PRSUs are subject
to all the terms and conditions set forth herein, including the terms and
conditions in the attached Appendices A and B, and any special terms and
conditions for Participant’s country set forth in the attached Appendix C
(collectively, the “Award Agreement”) and in the Plan, the provisions of which
are incorporated herein by reference. All capitalized terms used in this Award
Agreement that are not defined herein have the meanings set forth in the Plan.


Key features of the PRSUs are as follows:


AWARD DATE:
TARGET NUMBER OF PRSUs:
MAXIMUM NUMBER OF PRSUs*:
* The actual number of PRSUs that vest pursuant to the terms and condition of
the PRSUs will be between 0% and 200% of the Target Number of PRSUs. The Maximum
Number of PRSUs represents 200% of the Target Number of PRSUs.

Performance-based Vesting Schedule: Subject to the terms and conditions of the
Plan, Appendix A, Appendix B, and this paragraph, the number of PRSUs that vest
on the applicable Vest Date (as defined in Appendix B) for each Measurement
Period shall be based on the relative total stockholder return (“Relative TSR”)
percentile ranking of the Company for each Measurement Period, provided
Participant has provided continuous active Service to the Company or a
Subsidiary from the Award Date through each applicable Vest Date (or such later
date as may result from suspended vesting as provided below). Vesting will
continue in accordance with the vesting schedule set forth herein during a leave
of absence that is protected by Applicable Laws, provided that vesting shall
cease if and when the leave of absence is no longer guaranteed by Applicable
Laws. The Company may suspend vesting of the PRSUs during any unpaid personal
leave of absence, except as otherwise required by Applicable Laws, in a manner
that does not result in adverse tax consequences under Section 409A of the Code
to the extent the Participant is subject to US taxation. Participant shall be
deemed to have provided active Service with respect to a calendar month if
Participant has worked any portion of that month. Following the completion of
each Measurement Period, the Committee shall review and determine, on or before
each Vest Date, the Relative TSR percentile ranking for the applicable
Measurement Period and the number of PRSUs that vest according to the
performance terms set forth in Appendix B; provided, however, that the Committee
retains discretion to adjust the number of PRSUs that would otherwise vest as a
result of the Company’s Relative TSR percentile ranking for each Measurement
Period.





--------------------------------------------------------------------------------



PLEASE READ ALL OF APPENDIX A, APPENDIX B AND APPENDIX C WHICH CONTAIN THE
SPECIFIC TERMS AND CONDITIONS OF THE PRSUs.


ELECTRONIC ARTS INC.
/s/ Jacob J. Schatz
Jacob J. Schatz
Executive Vice President and General Counsel


ACCEPTANCE:


By accepting the PRSUs, Participant acknowledges the grant of the PRSUs and
agrees to voluntarily participate in the Plan. Participant hereby acknowledges
that copies of the Plan and the Plan prospectus (“Prospectus”), are available
upon request from the Company's Stock Administration Department at
StockAdmin@ea.com and can also be accessed electronically. Participant
represents that Participant has read and understands the contents of the Plan,
the Prospectus and the Award Agreement, and accepts the PRSUs subject to all the
terms and conditions of the Plan and the Award Agreement. Participant
understands and acknowledges that there may be tax consequences related to the
grant and vesting of the PRSUs and the sale of the underlying Shares and that
Participant should consult a tax advisor to determine the actual tax
consequences of participation in the Plan. Participant must accept the PRSUs by
executing and delivering a signed copy of this Award Agreement to the Company or
by electronically accepting this Award Agreement pursuant to the online
acceptance procedure established by the Company within thirty (30) days of
receipt of the Award Agreement. Otherwise, the Company may, at its discretion,
rescind the Award Agreement and the PRSUs granted thereunder in its entirety.








--------------------------------------------------------------------------------



APPENDIX A


ELECTRONIC ARTS INC.
2019 EQUITY INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


1. PRSU Grant. Each earned PRSU represents the unsecured right to receive one
Share, subject to the terms and conditions contained in this Award Agreement and
the Plan. In the event of any conflict between the terms of the Plan and this
Award Agreement, the terms of the Plan shall govern.


2. No Shareholder Rights. The PRSUs do not entitle Participant to any rights of
a holder of Common Stock. The rights of Participant with respect to the PRSUs
shall remain forfeitable at all times prior to the date on which such rights
become vested.


3. Settlement; Issuance of Shares.


(a) Settlement. No Shares shall be issued to Participant prior to the date on
which the PRSUs vest. After any PRSUs are earned and vest pursuant to the
vesting terms set forth in the first page of the Award Agreement and Appendix B
(and, if applicable, Section 4(b) and 4(c)), or, if earlier, pursuant to
Sections 7(a) and 7(b) below, the Company shall promptly cause to be issued in
book-entry form, registered in Participant’s name or in the name of
Participant’s legal representatives or heirs, as the case may be, Shares in
payment of such vested whole PRSUs; provided, however, that in the event such
PRSUs do not vest on a day during which the Common Stock is quoted on the Nasdaq
Global Select Market (or traded on such other principal national securities
market or exchange on which the Common Stock may then be listed) (“Trading
Day”), the Company shall cause Shares to be issued on the next Trading Day
following the date on which such PRSUs vest; provided, further, that in no event
shall the Company cause such Shares to be issued later than two and one-half (2
1/2) months after the date on which such PRSUs vest. For purposes of the PRSUs,
the date on which the Shares underlying the PRSUs are issued shall be referred
to as the “Settlement Date.”


(b)  Fractional Shares. No fractional shares shall be issued pursuant to the
PRSUs, and any fractional share resulting from the vesting of the PRSUs in
accordance with the terms of this Agreement shall be rounded down to the next
whole share.


4. Termination of Service.


        (a) Forfeiture of Unvested PRSUs Upon Termination of Service, Other than
Death or Disability. In the event that Participant’s Service is Terminated for
any reason other than death or Disability and the PRSUs are not yet fully vested
as of the Termination Date, then any unvested PRSUs shall be forfeited
immediately upon such Termination Date.


        (b) Termination of Service Due to Death. If Participant's Service is
Terminated due to death and Participant has provided active Service as an
Employee for at least twelve (12) months as of the Termination Date, any PRSUs
that are unvested as of such date will become eligible to vest on the Vest Date
corresponding to each Measurement Period that has not yet been completed as of
the Termination Date, based upon the actual Relative TSR percentile ranking for
the corresponding Measurement Period, as set forth in Appendix B.


(c) Termination of Service Due to Disability. If Participant’s Service is
Terminated due to the Disability, a pro-rated portion of any PRSUs that are
unvested as of such date will become eligible to vest on the Vest Date
corresponding to each Measurement Period that has not yet been completed as of
the Termination Date, based upon the actual Relative TSR percentile ranking for
the corresponding
A-1



--------------------------------------------------------------------------------



Measurement Period, as set forth in Appendix B, and calculated based upon the
following pro-ration formula:


Number of PRSUs determined to vest on each Vest Date, multiplied by the number
of calendar months that Participant provided active Service as an Employee from
(i) [insert start of performance period] through the date of Termination due to
Disability, divided by (i) twelve (12) for the 1st Measurement Period; (ii)
twenty-four (24) for the 2nd Measurement Period; and (iii) thirty-six (36) for
the 3rd Measurement Period.


Participant shall be deemed to have provided active Service for a calendar month
if Participant has worked any portion of that month.


5. Forfeiture of Unearned PRSUs. Any PRSUs that are not earned and do not vest,
pursuant to the terms of Appendix B, for any Measurement Period shall be
forfeited upon termination of the corresponding Measurement Period.


6. Suspension of Award and Repayment of Proceeds for Contributing Misconduct. If
at any time the Committee reasonably believes that Participant has engaged in an
act of misconduct, including, but not limited to an act of embezzlement, fraud
or breach of fiduciary duty during Participant's Service that contributed to an
obligation to restate the Company’s financial statements (“Contributing
Misconduct”), the Committee may suspend the vesting of Participant's unvested
PRSUs pending a determination of whether an act of Contributing Misconduct has
been committed. If the Committee determines that Participant has engaged in an
act of Contributing Misconduct, then any unvested PRSUs will be forfeited
immediately upon such determination and the Committee may require Participant to
repay to the Company, in cash and upon demand, any PRSU Gains (as defined below)
resulting from any sale or other disposition (including to the Company) of
Shares issued or issuable upon the settlement of the PRSUs if the sale or
disposition was effected during the twelve-month period following the first
public issuance or filing with the SEC of the financial statements required to
be restated. The term “PRSU Gains” means, with respect to any sale or other
disposition (including to the Company) of Shares issued or issuable upon vesting
of PRSUs, an amount determined appropriate by the Committee in its sole
discretion to reflect the effect of the restatement on the Company’s stock
price, up to the amount equal to the Fair Market Value per Share at the time of
such sale or other disposition multiplied by the number of Shares sold or
disposed of. The return of PRSU Gains is in addition to and separate from any
other relief available to the Company due to Participant’s Contributing
Misconduct. Any determination by the Committee with respect to the foregoing
shall be final, conclusive and binding on all interested parties. For any
Participant who is designated as an “executive officer”, under Section 16 of the
Exchange Act (“Section 16 Officer”), the determination of the Committee shall be
subject to the approval of the Board.


7. Change in Control.


(a) Upon a Change in Control prior to the expiration of the Performance Period,
the Committee shall review and approve the Relative TSR percentile ranking as of
the effective date of the Change in Control (the “CiC TSR percentile ranking”)
for the current Measurement Period, as set forth in Appendix B. The CiC TSR
percentile ranking shall thereafter be applied to determine the number of Shares
that vest on each remaining Vest Date in the Performance Period, subject to the
Participant’s continued Service through such date, or pursuant to Section 7(b),
and no other performance terms applicable thereto shall have any force or effect
for purposes of determining the vesting of the PRSUs (the “CIC Eligible PRSUs”).
(b) Notwithstanding any provision to the contrary in the Electronic Arts Inc.
Change in Control Plan, as amended from time to time (the “CiC Plan”), or
subsection (a) above, and subject to the timely execution, return, and
non-revocation of a Severance Agreement and Release in substantially the form
attached to Appendix I to the CiC Plan, the unvested CIC Eligible PRSUs shall
automatically vest: (i) as of the effective date of the Change in Control if
such Termination occurs during the three (3) months preceding the Change in
Control or (ii) as of Participant’s Termination Date if such Termination occurs
A-2



--------------------------------------------------------------------------------



during the time period beginning on the effective date of the Change in Control
and ending on the eighteenth month after the effective date of the Change in
Control; and provided further that the Termination is initiated by the Company
without Cause or by Participant for Good Reason (as these terms are defined in
the CiC Plan), and such Termination is made in connection with the Change in
Control as determined by the Committee in its sole discretion.
8. Section 280G Provision. If Participant, upon taking into account the benefit
provided under the PRSUs and all other payments that would be deemed to be
“parachute payments” within the meaning of Section 280G of the Code
(collectively, the “280G Payments”), would be subject to the excise tax under
Section 4999 of the Code, notwithstanding any provision of the PRSUs to the
contrary, Participant’s benefit under the PRSUs shall be reduced to an amount
equal to (i) 2.99 times Participant’s “base amount” (within the meaning of
Section 280G of the Code), (ii) minus the value of all other payments that would
be deemed to be “parachute payments” within the meaning of Section 280G of the
Code (but not below zero); provided, however, that the reduction provided by
this sentence shall not be made if it would result in a smaller aggregate
after-tax payment to Participant (taking into account all applicable federal,
state and local taxes including the excise tax under Section 4999 of the Code).
Participant’s benefit hereunder shall be reduced prior to any benefit owing to
Participant under the CiC Plan may be reduced pursuant to Section 2.2 of the CiC
Plan. Unless the Company and Participant otherwise agree in writing, all
determinations required to be made under this Section 8, and the assumptions to
be used in arriving at such determinations, shall be made in writing in good
faith by the accounting firm serving as the Company’s independent public
accountants immediately prior to the events giving rise to the payment of such
benefits (the “Accountants”). For the purposes of making the calculations
required under this Section 8, the Accountants may make reasonable assumptions
and approximations concerning the application of Sections 280G and 4999 of the
Code. The Company shall bear all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this Section 8.


9. Nature of Plan and Award. In accepting the PRSUs, Participant acknowledges,
understands and agrees that:


        (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan;


        (b) the grant of PRSUs is voluntary and occasional and does not create
any contractual or other right to receive future PRSUs, or benefits in lieu of
PRSUs, even if PRSUs have been granted in the past;


        (c) all decisions with respect to future grants of PRSUs or other
grants, if any, will be at the sole discretion of the Company;


        (d) nothing in the Plan or the PRSUs shall confer on Participant any
right to continue in the Service of the Company or, if different, Participant’s
employing Subsidiary (the “Employer”) or any Subsidiary, or limit in any way the
ability of the Company, the Employer, or any Subsidiary to terminate
Participant’s Service relationship;


        (e) Participant is voluntarily participating in the Plan;


(f) the PRSUs and the Shares subject to the PRSUs and the income and the value
of the same are not intended to replace any pension rights or compensation under
any pension arrangement;


        (g) the PRSUs and the Shares subject to the PRSUs, and the income and
value of same, are not part of normal or expected compensation or salary for any
purposes, including but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, holiday pay, pension or retirement or welfare benefits or
similar payments;
A-3



--------------------------------------------------------------------------------





        (h) unless otherwise agreed with the Company, the PRSUs and the Shares
subject to the PRSUs, and the income and value of same, are not granted as
consideration for, or in connection with, services Participant may provide as a
director of any Subsidiary;


(i) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


        (j) no claim or entitlement to compensation or damages shall arise from
forfeiture of the PRSUs resulting from Termination of Participant’s Service (for
any reason whatsoever and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Participant provides Service or the
terms of Participant’s employment agreement, if any);


(k) for purposes of the PRSUs, Participant’s Service will be considered
Terminated as of the date Participant is no longer actively providing Service to
the Company or any Subsidiary (regardless of the reason for such Termination and
whether or not later to be found invalid or in breach of employment laws in the
jurisdiction where Participant is providing Service or the terms of
Participant’s employment or service agreement, if any), and unless otherwise
expressly provided in this Award Agreement or determined by the Committee,
Participant’s right to vest in the PRSUs under the Plan, if any, will terminate
as of such date and will not be extended by any notice period (e.g.,
Participant’s period of Service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is providing Service or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Committee shall have the
exclusive discretion to determine when Participant is no longer actively
providing Service for purposes of the PRSUs (including whether Participant may
still be considered to be providing active Service while on a leave of absence);


(l) unless otherwise provided in the Plan or by the Committee in its discretion,
the PRSUs and the benefits evidenced by this Award Agreement do not create any
entitlement to have the PRSUs or any such benefits transferred to, or assumed
by, another company nor be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and


        (m) neither the Company, the Employer, nor any Subsidiary shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the PRSUs or
of any amounts due to Participant pursuant to the settlement of the PRSUs or the
subsequent sale of any Shares.


10. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own tax, legal and financial advisors regarding Participant’s participation in
the Plan before taking any action related to the Plan.


11. Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company and/or the Employer, the ultimate liability for all
Tax-Related Items is and remains Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the PRSUs, including, but not limited to, the grant, vesting or
settlement of the PRSUs, the issuance of Shares upon settlement of the PRSUs,
the subsequent sale of Shares acquired pursuant to such settlement and the
receipt of any dividends or dividend equivalent rights; and (b) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the PRSUs to reduce or eliminate Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former
A-4



--------------------------------------------------------------------------------



employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by one or a combination of the following:


        (i) withholding Shares from the vested PRSUs; or


        (ii)  withholding from Participant’s wages or other cash compensation
paid to Participant by the Company and/or the Employer; or


        (iii) withholding from proceeds of the sale of Shares either through a
voluntary sale or through a mandatory sale arranged by the Company (on
Participant’s behalf pursuant to this authorization without further consent); or


(iv)  any other method determined by the Company, and to the extent required by
Applicable Laws or the Plan, approved by the Committee;


provided, however, that if Participant is a Section 16 Officer, then withholding
shall be done by the method set forth in (i) above, unless the use of such
withholding method is prevented by Applicable Laws or has materially adverse
accounting or tax consequences in which case withholding shall be done by one of
the methods set forth in either (ii), (iii) or (iv), above.


The Company may withhold or account for Tax-Related Items by considering
statutory or other withholding rates, including minimum or maximum rates that
apply in the jurisdiction applicable to Participant. In the event of
over-withholding, Participant may receive a refund from the Company of any
over-withheld amount in cash (with no entitlement to the equivalent in Shares),
or if not refunded by the Company, Participant must seek a refund from the local
tax authorities to the extent Participant wishes to recover the over-withheld
amount in the form of a refund. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, Participant is deemed to
have been issued the full number of Shares subject to the vested PRSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.


Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by one or more of the means previously described. The
Company may refuse to issue or deliver the Shares or the proceeds from the sale
of Shares if Participant fails to comply with his or her obligations in
connection with the Tax-Related Items.


12. Transferability. Except as otherwise provided in the Plan, no right or
interest of Participant in the PRSUs, may be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of by Participant other than by will
or by the laws of descent and distribution, and any such purported sale,
assignment, transfer, pledge, hypothecation or other disposition shall be void
and unenforceable against the Company. Notwithstanding the foregoing,
Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise the affected Participant’s rights and
receive any property distributable with respect to the PRSUs upon Participant’s
death.


13. Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on his or her country of residence, Participant may be subject
to insider trading restrictions and/or market abuse laws, which may affect his
or her ability to acquire or sell Shares or rights to Shares (e.g., PRSUs) under
the Plan during such times as Participant is considered to have “inside
information” regarding the
A-5



--------------------------------------------------------------------------------



Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant is solely responsible for ensuring his or her compliance
with any applicable restrictions and is advised to consult his or her personal
legal advisor on this matter.


14. Foreign Asset/Account Reporting Requirements; Exchange Controls. Depending
on Participant’s country, Participant may be subject to foreign asset/account,
exchange control and/or tax reporting requirements as a result of the vesting of
the PRSUs, the acquisition, holding and/or transfer of Shares or cash resulting
from participation in the Plan and/or the opening and maintaining of a brokerage
or bank account in connection with the Plan. Participant may be required to
report such assets, accounts, account balances and values, and/or related
transactions to the applicable authorities in his or her country. Participant
may also be required to repatriate sale proceeds or other funds received as a
result of his or her participation in the Plan to his or her country through a
designated bank or broker and/or within a certain time after receipt.
Participant acknowledges that he or she is responsible for ensuring compliance
with any applicable foreign asset/account, exchange control and tax reporting
and other requirements. Participant further understands that he or she should
consult Participant’s personal tax and legal advisors, as applicable, on these
matters.


15. Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


16. Section 409A of the Code for U.S. Taxpayers.


(a)The PRSUs are intended to qualify for the “short-term deferral” exemption
from Section 409A of the Code. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Award Agreement to ensure that the PRSUs is
made in a manner that qualifies for exemption from or complies with Section 409A
of the Code or to mitigate any additional tax, interest and/or penalties or
other adverse tax consequences that may apply under Section 409A of the Code if
compliance is not practical; provided, however, that the Company makes no
representation that the PRSUs will be exempt from or compliant with Section 409A
of the Code and makes no undertaking to preclude Section 409A of the Code from
applying to the PRSUs. Nothing in the Plan or this Award Agreement shall provide
a basis for any person to take any action against the Company or any of its
Subsidiaries based on matters covered by Section 409A of the Code, including the
tax treatment of any payments made under this Award Agreement, and neither the
Company nor any of its Subsidiaries will have any liability under any
circumstances to Participant or any other party if the grant of the PRSUs, the
settlement of the PRSUs or other event hereunder that is intended to be exempt
from, or compliant with, Code Section 409A, is not so exempt or compliant or for
any action taken by the Committee with respect thereto.


(b)Notwithstanding anything to the contrary in this Award Agreement or the Plan,
if necessary to exempt the PRSUs from Code Section 409A, or to comply with Code
Section 409A, any PRSUs that become payable by reason of a Participant’s
Termination of Service shall not be made to a Participant unless a Participant’s
Termination of Service constitutes a “separation from service” (within the
meaning of Section 409A of the Code and any the regulations or other guidance
thereunder). In addition, if the PRSUs constitute an item of deferred
compensation under Section 409A of the Code and become payable by reason of a
Participant’s separation from service, the PRSUs shall not be paid to
Participant prior to the earlier of (a) the expiration of the six-month period
measured from the date of Participant’s separation from service or (b) the date
of Participant’s death, if a Participant is deemed at the time of such
separation from service to be a “specified employee” (within the meaning of
Section 409A of the Code and any the regulations or other guidance thereunder)
and to the extent such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Section 409A of the Code and any the
regulations
A-6



--------------------------------------------------------------------------------



or other guidance thereunder. All payments which had been delayed pursuant to
the immediately preceding sentence shall be paid to Participant in a lump sum
upon expiration of such six-month period (or, if earlier, upon Participant’s
death).

17. Governing Law; Choice of Venue. This Award Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, without
regard to its conflict of laws principles. For purposes of any action, lawsuit
or other proceedings brought to enforce this Award Agreement, relating to it, or
arising from it, the parties hereby submit to and consent to the exclusive
jurisdiction of the courts of San Mateo County, California, U.S.A., or the
federal courts for the United States for the Northern District of California,
U.S.A., and no other courts, where this grant is made and/or to be performed.


18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.


19. Language. Participant acknowledges that he or she is sufficiently proficient
in English, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow Participant to understand the terms and conditions of
this Award Agreement. Furthermore, if Participant has received this Award
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.


20. Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable. Further, upon a determination that any term or other
provision of this Award Agreement is illegal or otherwise incapable of being
enforced, such term or other provision shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the illegal or unenforceable term or provision.


21. Entire Agreement. The Award Agreement, including this Appendix A, Appendix
B, and Appendix C and the Plan constitute the entire agreement of the parties
and supersede all prior undertakings and agreements with respect to the subject
matter hereof.


22. Committee’s Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any PRSUs have vested). All actions taken and
all interpretations and determinations made by the Committee will be final and
binding upon Participant, the Company and all other interested persons. No
member of the Committee will be personally liable for any action, determination
or interpretation made with respect to the Plan or this Agreement.


23. Appendix C. The PRSUs shall be subject to any special terms and conditions
set forth in the Appendix C for Participant’s country, if any. If Participant
relocates to one of the other countries included in the Appendix C during the
life of the PRSUs, the special terms and conditions for such country shall apply
to Participant, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix C constitutes part of this Award Agreement.


24. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the PRSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


A-7



--------------------------------------------------------------------------------



25. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other Plan participant.


26. Notice. Copies of the Plan and Prospectus are available electronically at
https://eaworld.work.ea.com/stock-administration-services/rsus. The Company's
most recent annual report and published financial statements are available
electronically as soon as practicable after their publication by clicking the
"Financial Reports" link at http://investor.ea.com. The Plan, Prospectus, the
Company's annual report, and the Company's financial statements are also
available at no charge by submitting a request to the Company's Stock
Administration Department at StockAdmin@ea.com.






* * * * *




A-8




--------------------------------------------------------------------------------



APPENDIX B
ELECTRONIC ARTS INC.
2019 EQUITY INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD


PERFORMANCE VESTING TERMS




1.  Performance Period. The performance period for the PRSUs shall be the period
of time beginning [insert date] and ending on [insert date] (the “Performance
Period”). During the Performance Period there will be three (3) separate
measurement periods of the Company’s Relative TSR (each a “Measurement Period”).
Each Measurement Period has a corresponding Vest Date on which PRSUs will vest.


The Start Dates, End Dates and Vest Dates for the First, Second and Third
Measurement Periods are:



First Measurement PeriodSecond Measurement PeriodThird Measurement PeriodStart
DateEnd DateVest Date



2. Target Number of PRSUs. The Target Number of PRSUs for each Measurement
Period is:

First Measurement PeriodSecond Measurement PeriodThird Measurement PeriodTarget
Number of PRSUs



3. Performance Measure. The Performance Measure for the Performance Period is
Relative TSR, as defined below.


4. Vesting Scale. Subject to the Negative TSR Limitation, as defined below, the
number of PRSUs that may vest for each Measurement Period will be determined by
multiplying the Target Number of PRSUs by the Maximum Vest Percentage that
corresponds to the Company’s Relative TSR percentile ranking according to the
following schedule (the “Vesting Scale”):
Relative TSR
Percentile Ranking
Maximum Vest
Percentage
≥94th percentile=200%  61st to 93rd percentile=100% plus 3% for each percentile
>60thTARGET60th percentile=100%  11th to 59th percentile=100% minus 2% for each
percentile <60th≤10th percentile=0%

B-1



--------------------------------------------------------------------------------



If, based solely on the Vesting Scale above, less than the Target Number of
PRSUs vest for a Measurement Period, then a number of unvested PRSUs equal to
the Target Number of PRSUs for the Measurement Period minus the number of PRSUs
vested for the Measurement Period vested (“Remaining PRSUs”) may remain
outstanding and vest in a subsequent Measurement Period, as set forth below in
Section 5 “Maximum Number of PRSUs”.
5. Maximum Number of PRSUs. Following each Measurement Period, the maximum
number of PRSUs that may vest on the corresponding Vest Date for the Measurement
Period will be determined in accordance with methodology set forth in this
Section 5 (“Maximum Number of PRSUs”) as follows:
(i) First Measurement Period:
(1) The number of PRSUs that vest will be between 0% and 200% of the Target
Number of PRSUs stated for the First Measurement Period, as determined in
accordance with the Vesting Scale and subject to the Committee’s discretion.
(2)  If the Maximum Vest Percentage for the First Measurement Period is less
than 100%, then the Remaining PRSUs will remain outstanding and may
incrementally vest, in accordance with the Vesting Scale, on the Vest Date
immediately following the next Measurement Period for which the Company’s
Relative TSR Percentile Ranking exceeds the Relative TSR Percentile Ranking for
the First Measurement Period.

Illustrative Example 1:
Target Number of PRSUs for First Measurement Period = 25,000
Relative TSR Percentile Ranking for First Measurement Period = 40th
percentileVesting• 60% of the Target Number of PRSUs for the First Measurement
Period may vest (15,000 shares).Remaining PRSUs
• 40% of the Target Number of PRSUs for First Measurement Period (10,000 PRSUs)
will remain outstanding and may vest for the Second or Third Measurement Period
if the Relative TSR Percentile Ranking is greater than the 40th percentile.

(ii) Second Measurement Period:
(1) The number of PRSUs that vest will be between 0% and 200% of the Target
Number of PRSUs stated for the Second Measurement Period, as determined in
accordance with Vesting Scale and subject to the Committee’s discretion. In
addition:
a. if the Company’s Relative TSR Percentile Ranking for the Second Measurement
Period is greater than the Relative TSR Percentile Ranking for the First
Measurement Period and is equal to or exceeds the 60th percentile, then all of
the Remaining PRSUs from the First Measurement Period may vest; or
b. if the Company’s Relative TSR Percentile Ranking for the Second Measurement
Period is greater than the Relative TSR Percentile Ranking for the First
Measurement Period, but less than the 60th percentile, an additional number of
the Remaining PRSUs from the First Measurement Period may vest to the extent
that the number of PRSUs cumulatively vested in accordance with the
B-2



--------------------------------------------------------------------------------



Vesting Scale for the First Measurement Period and Second Measurement Period
reflects vesting for both periods at the higher Relative TSR Percentile Ranking
achieved in the Second Measurement Period.
(2)  If the Maximum Vest Percentage for the Second Measurement Period is less
than 100%, then a number of Remaining PRSUs will remain outstanding and may
incrementally vest, in accordance with the Vesting Scale, on the Vest Date for
the Third Measurement Period, if the Company’s Relative TSR Percentile Ranking
exceeds the Relative TSR Percentile Ranking for the First and/or Second
Measurement Periods, with such number of Remaining PRSUs to be equal to the sum
of:
a.  the Target Number of PRSUs for the First Measurement Period; minus the
number of PRSUs vested, to date, for the First Measurement Period; and
b.  the Target Number of PRSUs for the Second Measurement Period minus the
number of PRSUs vested for the Second Measurement Period.

Illustrative Example 2:
Target Number of PRSUs for Second Measurement Period = 25,000
Relative TSR Percentile Ranking for First Measurement Period = 40th percentile
Relative TSR Percentile Ranking for the Second Measurement Period = 50th
percentile
Vesting• 80% of the Target Number of PRSUs for the Second Measurement Period may
vest (20,000 shares), plus• 20% of the Target Number of PRSUs from the First
Measurement Period (5,000 shares), which represents the incremental difference
between (a) the percentage of the Target Number of PRSUs vested for the First
Measurement Period (60%) and (b) the Maximum Vest Percentage (80%) achieved for
the Second Measurement Period.Remaining PRSUs
• 20% of the Target Number of PRSUs for First Measurement Period (5,000 PRSUs)
will remain outstanding and may vest for the Third Measurement Period if the
Relative TSR Percentile Rank for the Third Measurement Period is greater than
the 50th percentile; and
• 20% of the Target Number of PRSUs for the Second Measurement Period (5,000
PRSUs) will remain outstanding and may vest for the Third Measurement Period, if
the Relative TSR Percentile Rank for the Third Measurement Period is greater
than the 50th percentile.

(iii) Third Measurement Period:
(1) The number of PRSUs that vest will be between 0% and 200% of the Target
Number of PRSUs stated for the Third Measurement Period as determined in
accordance with the Vesting Scale and subject to the Committee’s discretion. In
addition:
a. If the Company’s Relative TSR Percentile Ranking for the Third Measurement
Period is greater than the Relative TSR Percentile Ranking for the First and/or
Second Measurement Period and is equal to or exceeds 60, then all of the
Remaining PRSUs from the First Measurement Period and the Second Measurement
Period may vest.
b. If the Company’s Relative TSR Percentile Ranking for the Third Measurement
Period is greater than the Relative TSR Percentile Ranking for the First
Measurement Period
B-3



--------------------------------------------------------------------------------



and/or the Second Measurement Period, but less than 60, an additional number of
the Remaining PRSUs from the First Measurement Period and/or Second Measurement
Period may vest to the extent that the number of PRSUs cumulatively vested for
each of the First, Second and Third Measurement Periods reflects vesting for all
three periods at the Relative TSR Percentile ranking achieved for the Third
Measurement Period.

Illustrative Example 3:
Target Number of PRSUs for Third Measurement Period = 25,000
Relative TSR Percentile Ranking for First Measurement Period = 40th percentile
Relative TSR Percentile Rank for the Second Measurement Period = 50th percentile
Relative TSR Percentile Rank for the Third Measurement Period = 58th percentile
Vesting• 96% of the Target Number of PRSUs for the Third Measurement Period may
vest (24,000 shares), plus• 16% of the Target Number of PRSUs from the First
Measurement Period (4,000 shares) which represents the incremental difference
between (a) the percentage of the Target Number of PRSUs cumulatively vested for
the First Measurement Period and Second Measurement Period (80%) and (b) the
Maximum Vest Percentage (96%) achieved for the Third Measurement Period; plus•
16% of the Target Number of PRSUs from the Second Measurement Period (4,000
shares), which represents the incremental difference between the percentage of
the Target Number of PRSUs vested for the Second Measurement Period (80%) and
the Maximum Vest Percentage (96%) achieved for the Third Measurement
Period.Remaining PRSUs• All Remaining PRSUs, if any, shall be forfeited
following the final Vest Date of the Performance Period.

(iv)  Notwithstanding Sections 5(i) through (iii) above, for any Measurement
Period for which the Company’s TSR is negative, the Maximum Number of Awards
Units that vest shall not exceed the Target Number of PRSUs for that Measurement
Period plus the Remaining PRSUs, if any, even if the Relative TSR Percentile
Ranking of the Company is equal to or exceeds the 60th percentile (the “Negative
TSR Limitation”).
6.  Determination of Relative TSR. “Relative TSR” means the Company’s Total
Stockholder Return relative to the Total Stockholder Returns of the other Group
Companies. Relative TSR will be determined by ranking the Group Companies from
the highest to lowest according to their respective Total Stockholder Return,
then calculating the Relative TSR percentile ranking of the Company relative to
the other Group Companies as follows:

P=1-(R-1)N-1

Where:


“P” represents the Relative TSR percentile ranking rounded to the nearest whole
percentile


“R” represents the Company’s ranking among the Group Companies
B-4



--------------------------------------------------------------------------------





“N” represents the number of Group Companies


“Total Stockholder Return” means the number calculated by dividing (i) the
Closing Average Share Value minus the Opening Average Share Value (in each case
adjusted to take into consideration the cumulative amount of dividends per share
for the Measurement Period, assuming reinvestment, as of the of applicable
ex-dividend date, of all cash dividends and other cash distributions (excluding
cash distributions resulting from share repurchases or redemptions by the
Company) paid to stockholders) by (ii) the Opening Average Share Value.


“Opening Average Share Value” means the average of the daily closing prices per
share of a Group Company’s stock as reported on the NASDAQ for all Trading Days
in the 90 calendar days immediately following and including [insert date].


“Closing Average Share Value” means the average of the daily closing prices per
share of a Group Company’s stock as reported on the NASDAQ for all Trading Days
in the Closing Average Period.


“Closing Average Period” means (i) in the absence of a Change in Control of the
Company, the 90 calendar days immediately prior to and including [insert date]
for the First Measurement Period; the 90 calendar days immediately prior to and
including [insert date] for the Second Measurement Period; and the 90 calendar
days immediately prior to and including [insert date] for the Third Measurement
Period; or (ii) in the event of a Change in Control, the 90 calendar days
immediately prior to and including the effective date of the Change in Control.


“Group Companies” means those companies listed in the NASDAQ-100 Index on
[insert date]. The Group Companies may be changed as follows:


(i) In the event of a merger, acquisition or business combination transaction of
a Group Company with or by another Group Company, the surviving entity shall
remain a Group Company;


(ii) In the event of a merger, acquisition, or business combination transaction
of a Group Company with or by another company that is not a Group Company, or
“going private transaction” where the Group Company is not the surviving entity
or is otherwise no longer publicly traded, the company shall no longer be a
Group Company; and


(iii) In the event of a bankruptcy of a Group Company, such company shall remain
a Group Company and its stock price will continue to be tracked for purposes of
the Relative TSR calculation. If the company liquidates, it will remain a Group
Company and its stock price will be reduced to zero for all remaining
Measurement Periods in the Performance Period.


7. Award Vesting. The Committee will review and approve the Relative TSR
percentile ranking of the Company after the End Date of each Measurement Period
and determine the actual number of PRSUs that vest for that Measurement Period
on or before each applicable Vest Date.
B-5




--------------------------------------------------------------------------------



APPENDIX C
ELECTRONIC ARTS INC.
2019 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


COUNTRY-SPECIFIC TERMS AND CONDITIONS


All capitalized terms used in this Appendix C that are not defined herein have
the meanings defined in the Plan. This Appendix C constitutes part of the Award
Agreement.
Terms and Conditions
This Appendix C includes additional or different terms and conditions that
govern the PRSUs if Participant works or resides in one of the countries listed
below. Participant understands that if Participant is a citizen or resident of a
country other than the one in which he or she is currently working, transfers
employment or residency after the Award Date or is considered a resident of
another country for local law purposes, the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply
to Participant.
Notifications
This Appendix C also includes information regarding exchange controls and
certain other issues of which Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of [April 2020].
Such laws are often complex and change frequently. As a result, Participant
should not rely on the information in this Appendix C as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time the PRSUs vest or at the time
Participant sells the Shares.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result. Accordingly, Participant
should seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working, transfers employment or residency after
the Award Date or is considered a resident of another country for local law
purposes, the information contained herein may not apply to Participant.
ALL COUNTRIES


Terms and Conditions


Data Privacy.


(a) Data Collection and Usage. In order to enable the Company to properly
administer the Plan and the PRSUs received by the Participant pursuant to the
Plan, Participant hereby acknowledges and gives express consent to the Company
to collect, process and use certain personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, office address (including department and employing entity) and telephone
number, e-mail address, date of birth, citizenship, country of residence at the
time of grant, work location country, system employee ID, employee local ID,
employment status (including international status code), supervisor (if
applicable), job code, job title, salary, bonus target and bonuses paid (if
applicable), termination date and reason, tax payer’s identification number, tax
equalization code, US Green Card holder status, contract type (single/
C-1



--------------------------------------------------------------------------------



dual/multi), social insurance number, passport or other identification number
(e.g., resident registration number), nationality, any directorships held in the
Company, any shares of stock held, details of all PRSUs or any other equity
awards granted, canceled, forfeited, exercised, vested, unvested or outstanding
with respect to Participant, estimated tax withholding rate, brokerage account
number (if applicable), and brokerage fees (“Data”), for the purposes of
implementing, administering and managing the Plan. To the extent required under
certain jurisdictions, the Company may rely on additional or alternate legal
bases for processing the Data, including for fulfillment of a contract or the
Company's legitimate business interest of providing discretionary benefits under
the Plan to Participant.


(b) Stock Plan Administration Service Providers. The Participant authorizes the
Company to transfer Data to third parties, including E*Trade Corporate Financial
Services, Inc. and E*Trade Securities LLC (“E*Trade”), who assists the Company
with the implementation, administration and management of the Plan. E*Trade may
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Participant may elect to deposit any shares of Capital Stock acquired upon
settlement of the PRSUs. E*Trade has agreed to implement appropriate technical
and organizational measures to protect the Data as required by applicable data
privacy laws in order to ensure the protection of the rights and freedoms of the
Participants. The Company may select different service providers or additional
service providers and share Data with such other provider serving in a similar
manner. Participant may be asked to agree on separate terms and data processing
practices with the service provider, with such agreement being a condition to
the ability to participate in the Plan.


(c) International Data Transfers. The Company and certain of its service
providers, including E*Trade, are based in the United States and Participant
acknowledges that processing of the Data may occur in the United States.
Participant’s country or jurisdiction may have different data privacy laws and
protections than the United States. For Participants in the European Economic
Area (“EEA”), Switzerland or the United Kingdom, the Company provides
appropriate safeguards for protecting Data that it receives in the U.S. through
its adherence to the EU - U.S. and Swiss-U.S. Privacy Shield Frameworks
(“Privacy Shield”). The Privacy Shield Privacy Statement is available at the
Company’s Privacy Shield Certification. Further, information about the Privacy
Shield is on the U.S. Department of Commerce's website, including the list of
participating companies at https://www.privacyshield.gov/list.


(d) Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax and securities laws.


(e) Voluntariness and Consequences of Consent Denial or Withdrawal.
Participation in the Plan is voluntary and acceptance of the PRSUs is on a
purely voluntary basis. Participant may opt out of such processing, although
this would mean that the Company could not grant PRSUs under the Plan to
Participant. For questions about opting out, Participant should contact
DPO@ea.com or StockAdmin@ea.com.


(f) Data Subject Rights. Participant may have certain rights under data privacy
laws in Participant’s jurisdiction. Such rights may include the right to: (i)
request access or copies of Data the Company processes, (ii) rectification of
incorrect Data, (iii) deletion of Data, (iv) restrictions on processing of Data,
(v) portability of Data, (vi) lodge complaints with competent authorities in
Participant’s jurisdiction, and/or (vii) receive a list with the names and
addresses of any potential recipients of Data. To receive clarification
regarding these rights or to exercise these rights, Participant can contact
DPO@ea.com or StockAdmin@ea.com. Additional details about how the Company
protects the Participant's privacy and personal information can also be found in
the Player & Employee Internal Privacy Policy at:
https://eaworld.work.ea.com/global-policies/protecting-privacy-and-confidential-information.


C-2



--------------------------------------------------------------------------------



(g) Electronic Acceptance. By accepting the PRSUs and indicating consent via the
Company’s acceptance procedure, Participant is declaring that Participant agrees
with the data processing practices described herein and further consent to the
collection, processing and use of Data by the Company and the transfer of Data
to the recipients mentioned above, including recipients located in countries
which do not adduce an adequate level of protection from a European (or other
non-U.S.) data protection law perspective, for the purposes described above.


CANADA


Terms and Conditions


Settlement; Issuance of Shares. This provision supplements Section 3 of the
Award Agreement:
Notwithstanding any discretion in the Plan, PRSUs granted to Participants in
Canada shall be paid in Shares and not in cash or a combination of cash and
Shares.
Nature of Plan and Award. This provision replaces Section 9(k) of the Award
Agreement:
For purposes of the PRSUs, Participant’s Service will be considered Terminated
as of the date that is the earlier of: (a) the date Participant’s Service with
the Company, the Employer or a Subsidiary is Terminated, (b) the date
Participant receives written notice of Termination from the Company or the
Employer, regardless of any notice period or period of pay in lieu of such
notice mandated under the employment laws in the jurisdiction where Participant
provides Service or the terms of Participant’s employment or Service contract,
if any; or (c) the date Participant is no longer providing Services to the
Company or a Subsidiary (the “Termination Date”) (regardless of the reason for
such Termination and whether or not later to be found invalid or in breach of
employment laws in the jurisdiction where Participant provides Service or the
terms of Participant’s employment or Service contract, if any) and, unless
otherwise expressly provided in this Award Agreement or determined by the
Company, Participant’s right to vest in the PRSUs under the Plan, if any, will
terminate as of the Termination Date; in the event the date Participant is no
longer actively providing Service cannot be reasonably determined under the
terms of the Award Agreement and the Plan, the Committee shall have the
exclusive discretion to determine when Participant is no longer actively
providing Service for purposes of the PRSUs (including whether Participant may
still be considered to be actively providing Service while on a leave of
absence).
The following terms and conditions will apply if Participant is a resident of
Quebec:


Data Privacy. This provision supplements the Data Privacy section of this
Appendix C:


Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, any Subsidiary and the administrator
of the Plan to disclose and discuss the Plan with their advisors. Participant
further authorizes the Company, any Subsidiary and the administrator of the Plan
to record such information and to keep such information in his or her employee
file.
Notifications


Securities Law Information. Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed. Shares of the
Company’s Common Stock are currently listed on the Nasdaq Global Select Market
in the United States of America.
C-3



--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Information. Participant is required to report
any foreign property (including Shares acquired under the Plan) on Form T1135
(Foreign Income Verification Statement) if the total cost of Participant’s
foreign property exceeds C$100,000 at any time in the year. The PRSUs must be
reported – generally at a nil cost - if the C$100,000 cost threshold is exceeded
because of other foreign property Participant holds. If Shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the Shares. The ACB
would normally equal the fair market value of the Shares at the time of
acquisition, but if Participant owns other shares of the Company’s Common Stock,
this ACB may have to be averaged with the ACB of the other shares. If due, the
form must be filed by April 30th of the following year. Participant should
consult a personal legal advisor to ensure compliance with applicable reporting
obligations.
SWITZERLAND


Notifications


Securities Law Information. The PRSUs are not intended to be publicly offered in
or from Switzerland. Neither this document nor any other materials relating to
the PRSUs (i) constitutes a prospectus as such term is understood pursuant to
article 35 et seq. of the Swiss Federal Act on Financial Services (“FinSA”),
(ii) may be publicly distributed or otherwise made publicly available in
Switzerland, or (iii) has been or will be filed with or approved or supervised
by any Swiss reviewing body according to article 51 FinSA or any Swiss
regulatory authority, including the Swiss Financial Market Supervisory Authority
(FINMA).


UNITED KINGDOM


Terms and Conditions


Settlement of PRSUs; Issuance of Shares. This provision supplements Section 3 of
the Award Agreement:


Notwithstanding any discretion in the Plan, PRSUs granted to Participants in the
United Kingdom shall be paid in Shares and not in cash or a combination of cash
and Shares.


Responsibility for Taxes. The following provisions supplement Section 11 of the
Award Agreement:


Participant agrees that he or she is liable for all Tax-Related Items and hereby
covenants to pay all such Tax-Related Items, as and when requested by the
Company or the Employer, or by Her Majesty’s Revenue & Customs (“HMRC”) (or any
other tax authority or other relevant authority). Participant also hereby agrees
to indemnify and keep indemnified the Company and the Employer against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay to HMRC (or any other tax authority or other relevant authority) on
Participant’s behalf.


Notwithstanding the foregoing, if Participant is an executive officer or
director of the Company (within the meaning of Section 13(k) of the Exchange
Act), the terms of the immediately foregoing provision will not apply. In the
event Participant is an executive officer or director of the Company and the
income tax is not collected from or paid by Participant within ninety (90) days
of the end of the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected income tax
may constitute a benefit to Participant on which additional income tax and
National Insurance contributions may be payable. Participant acknowledges that
Participant will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for paying the Company or the Employer (as applicable) for the value of any
employee National Insurance contributions due on this additional benefit.
Participant further acknowledges that the Company or the Employer may collect
such amounts from Participant by any of the means referred to in Section 11 of
the Award Agreement.


C-4



--------------------------------------------------------------------------------



Joint Election. As a condition of Participant’s participation in the Plan,
Participant agrees to accept any liability for secondary Class 1 National
Insurance contributions which may be payable by the Company and/or the Employer
in connection with the PRSUs and any event giving rise to Tax-Related Items (the
“Employer’s Liability”). Without limitation to the foregoing, Participant agrees
to execute the following joint election with the Company (the “Joint Election”),
the form of such Joint Election being formally approved by HMRC, and to execute
any other consents or elections required to accomplish the transfer of the
Employer’s Liability to Participant. Participant further agrees to execute such
other joint elections as may be required between Participant and any successor
to the Company and/or the Employer. Participant further agrees that the Company
and/or the Employer may collect the Employer’s Liability from him or her by any
of the means set forth in Section 11 of the Award Agreement.


If Participant does not enter into the Joint Election prior to the vesting of
the PRSUs or any other event giving rise to Tax-Related Items, he or she will
not be entitled to vest in the PRSUs or receive any benefit in connection with
the PRSUs unless and until he or she enters into the Joint Election and no
Shares or other benefit pursuant to the PRSUs will be issued to Participant
under the Plan, without any liability to the Company and/or the Employer;
provided, however, that this provision shall not apply if Participant is a U.S.
taxpayer and the application of this provision would cause the PRSUs to fail to
qualify under an exemption from, or comply with, Section 409A of the Code.


C-5




--------------------------------------------------------------------------------



ATTACHMENT TO APPENDIX FOR THE UNITED KINGDOM



Important Note on the Election to TransferEmployer National Insurance
Contributions

As a condition of participation in the Electronic Arts Inc. 2019 Equity
Incentive Plan (the “Plan”) and the time-based and/or performance-based
restricted stock units (“RSUs”) or stock options (“Options” and collectively
with RSUs, the “Awards”) that have been granted to you (“Participant”) by
Electronic Arts Inc. (the “Company”), Participant is required to enter into a
joint election to transfer to Participant any liability for employer National
Insurance contributions (the “Employer’s Liability”) that may arise in
connection with Participant’s participation in the Plan (the “Election”).
If Participant does not agree to enter into the Election, Participant will not
be able to vest in the Awards and will not be eligible for any Shares underlying
the Awards or any cash equivalent.
By entering into the Election:
•Participant agrees that any employer’s NICs liability that may arise in
connection with Participant’s participation in the Plan will be transferred to
Participant;
•Participant authorises the Company and/or Participant’s employer to recover an
amount sufficient to cover the Employer’s Liability by any method set forth in
the Award Agreement; and
•Participant acknowledges that even if he or she has accepted the Election via
the Company's online procedure, the Company or Participant’s employer may still
require Participant to sign a paper copy of the Election (or a substantially
similar form) if the Company determines such is necessary to give effect to the
Election.
By accepting the Award through the Company’s online acceptance procedure (or by
signing the Award Agreement), Participant is agreeing to be bound by the terms
of the Election.
Please read the terms of the Election carefully before
accepting the Award Agreement and the Election.


Please print and keep a copy of the Election
for your records.



